DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ Response of September 14, 2021 to the non-final mailed on June 16, 2021 has been entered.  Claims 1, 3, 5, 7, and 62 have been amended, claims 63 and 64 has been newly added, and claims 2, 4, 10, 11, 13 and 32-61 have been cancelled.  Claims 1, 3, 5-9, 12, 14-31, and 62-64 are pending and under instant examination.
.  
Withdrawn Rejections - 35 USC § 103

	Claims 1-4, 6-12, 14-18, 21, 22, 25-31, and 62 were rejected in the previous Office action mailed June 16, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Fox et al. (Nano. Lett. 2015, Mar 11;15(3) 1540-1546 (IDS)) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1).  Applicants have amended base claim 1 to further limit the method to making a final product wherein the nanowires are individual wires completely separated from one another due to the method step wherein the template structure comes into direct contact with the substrate and dissolving template structure by etching.  The prior art of record discloses bringing a coated template in contact with the substrate which results in individual nanowires 

	Claims 1-12, 14-19, 21-24, 27, 28, 31 and 62 were rejected in the previous Office action mailed June 16, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Du et al. (ACS Applied Materials & Interfaces; 2012, 4, 4643-4650) as evidenced by Jiang et al. (Handbook of Biopolymers ad Biodegradable plastics, 2013 Chapter 6 Biodegradable Polymers and Polymer Blends page 120 section 6.4.1).  Applicants have amended base claim 1 to further limit the method to making a final product wherein the nanowires are individual wires completely separated from one another due to the method step wherein the template structure comes into direct contact with the substrate and dissolving template structure by etching.  The prior art of record discloses bringing a coated template in contact with the substrate which results in individual nanowires connected through a polymeric base. No such base is present when the claimed method steps are followed.  Accordingly, the rejection is hereby withdrawn. 


	Claims  1-4, 6, 15-18, 21, 22, and 62 were rejected in the previous Office action mailed June 16, 2021, under 35 U.S.C. 103 as being unpatentable over the combination of Bosnyak et al. (Pub. No.: US 2015/0238476: Pub. Date: Aug. 27, 2915) and Bechara et al. (Biomaterials 31 (2010) 3492-3501).  Applicants have amended base claim 1 to further limit the method to making a final product wherein the nanowires are individual 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior does not teach or reasonably suggest a method for preparing a composition comprising individual polymeric nanowires, the method comprising: applying a polymer composition comprising a polymer to a surface of a substrate to produce a polymer-coated substrate; positioning a template structure comprising a plurality of pores onto the polymer-coated substrate; heating the polymer-coated  in a manner sufficient to melt the polymer and draw  the polymer into the pores of the template structure until the template structure comes into direct contact with the substrate; maintainingremoving the template structure from the substrate, wherein the template structure comprises formed polymeric nanowires; and etching the  removed template  structure to dissolve the template structure  and produce  a composition  individual polymeric nanowires, wherein the individual polymeric nanowires are discrete nanowires and are not connected together.



The instant invention is the first to utilize the method for preparing a composition comprising individual polymeric nanowire wherein the nanowires are individual wires completely separated from one another due to the method step wherein the template structure comes into direct contact with the substrate and dissolving template structure by etching

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 3, 5-9, 12, 14-31, and 62-64 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617